DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 3-5 recite the limitation "the wrist contact portion”. There is insufficient antecedent basis for this limitation in the claim, as there is no mention of a “wrist contact portion” in independent claim 1. For the purpose of Examination, and in light of Applicant’s specification, the “wrist contact portion” has been taken to be the same as the “support portion” as described in claim 1. 
Regarding claim 3, this claim also recites the limitation of “adjust a distance between the first and second contact portions and the wrist contact portion”. It is unclear if the distance to be adjusted is between the first and second contact portions, the first contact portion relative to the wrist contact portion, the second contact portion relative to the wrist contact portion, or the first and second contact portion relative to the wrist contact portion. 
Regarding claim 8, this claim recites the limitation of “such that opposing forces are applied to the first and second contact portions”. It is unclear from the claim language if the “opposing forces” are the same opposing forces as described in claim 1 that pertain to the stretching mechanism, or if they are a different set of opposing forces. The Examiner suggests amending the claim to read “such that the opposing forces” to make the terminology consistent with what is described in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repice et al. (5,702,355). 
	Regarding claim 1, Repice teaches a wearable device for preventing and/or treating carpal tunnel syndrome or DeQuervain's syndrome (portable appliance for treating carpal tunnel syndrome and/or other problems of the wrist, Abstract and Figure 1), the wearable device comprising: a support portion for receiving a user's forearm (adjustable sleeve 30 receiving user’s forearm, Figure 1); a stretching mechanism (tensioning spring 63 causes moveable member 61 to slide to its extended position which applies a tensile load to a user’s wrist in a direction parallel to the longitudinal axis of the forearm, Abstract and Figure 1; therefore the tensile load stretching the user’s skin) comprising a first contact portion (see annotated Figure 1 provided below, indicating a first contact portion comprising the cuff assembly 81 contacting user’s upper wrist region) and a second contact portion (see annotated Figure 1 provided below, indicating a second contact portion comprising a portion of the moveable member plate 61 contacting user’s forearm region) the stretching mechanism being configured to apply opposing forces to the first contact portion and the second contact portion to stretch the user's tissue (upon release of the moveable member 61, the tensioning spring 63 contracts which in turn causes the moveable member 61 to slide toward an extended position, as the moveable member extends, it causes cuff 81 to securely engage a portion of user’s hands adjacent to wrist, whereupon a predetermined tensile load is applied to the person’s wrist in a direction parallel to the longitudinal axis of the forearm, therefore is being stretched, Col. 5 lines 9-18 and Figure 1), wherein the first contact portion is configured to contact the user's forearm and apply a compressive force to the user's forearm at a first location (adjustable cuff 81 applies compressive forces at the wrist, Col. 4 lines 29-42 and Figure 1), wherein the second contact portion is configured to contact the user's forearm on a same side of the user's forearm as the first contact portion the second contact portion configured to apply a compressive force to the user's forearm at a second location different than the first location (compressive forces exerted by moveable member 61 contacting user’s forearm region can be adjusted by tightening/loosening straps 55 located along member 61, Figure 1; member 61 located at a different location of user’s forearm than cuff assembly 81, Figure 1) and wherein the first contact portion is configured to removably connect to the second contact portion (cuff assembly 81 is removably connected to moveable member 61 via a slot and post configuration, Figure 2); and one or more straps configured to adjust the compressive force being applied to the user's forearm by the first and second contact portions (multiple adjustable straps 55 located along member 61 allows compressive forces applied to user forearm to be adjusted by either tightening or loosening respective straps 55, Figure 1). 

    PNG
    media_image1.png
    811
    1179
    media_image1.png
    Greyscale

Annotated Figure 1 
	Regarding claim 2, Repice teaches The wearable device of claim 1, wherein the stretching mechanism is configured to apply the opposing forces in a direction generally perpendicular to the compressive forces applied by the first and second contact portions (upon release of the moveable member 61, the tensioning spring 63 contracts which in turn causes the moveable member 61 to slide toward an extended position, as the moveable member extends, it causes cuff 81 to securely engage a portion of user’s hands adjacent to wrist, whereupon a predetermined tensile load is applied to the person’s wrist in a direction parallel to the longitudinal axis of the forearm, therefore is being stretched, Col. 5 lines 9-18 and Figure 1; this longitudinal tensile load is generally perpendicular to the compressive forces applied by both the moveable member 61 and cuff assembly 81).
	Regarding claim 3, Repice teaches the wearable device of claim 1, wherein the one or more straps are configured to adjust a distance between the first and second contact portions and the wrist contact portion  (multiple adjustable straps 55 can be used to adjust the distance of the plate 61 and cuff assembly 81 with respect to the sleeve 30, Col.3 lines 60-65; For the purpose of Examination, the “wrist contacting portion” has been taken to be same as the “support portion” as described in claim 1 and in light of Applicant’s specification. In addition, for the purpose of Examination, it has been taken that the distance to be adjusted is the distance between the first and second contact portions relative to the support portion, in light of Applicant’s specification (Paragraph 0044), as it us unclear from the claim exactly which distance is intended to be adjusted via the straps)).
	Regarding claim 4, Repice teaches the wearable device of claim 3, wherein the wrist contact portion (adjustable sleeve 30, Figure 1) comprises one or more slots, wherein the one or more straps are configured to pass through the one or more slots (straps 55 pass through slots 35 formed by respective D-rings located on adjustable sleeve 30, Figure 1).
	Regarding claim 5, Repice teaches the wearable device of claim 1, wherein the one or more straps (straps 55, Figure 1) comprise a hook and loop fastener configured to secure a position of the first and second contact portions relative to the wrist contact portion (straps 55 comprise fabric loop 40 and Velcro hooking element to engage with the looping patch 50 used to secure position of plate 61 and cuff assembly 81 with respect to sleeve 30, Figure 3 and Col. 3 lines 55-60).
	Regarding claim 6, Repice teaches the wearable device of claim 1, wherein the stretching mechanism (tensioning spring 63 causes moveable member 61 to slide to its extended position which applies a tensile load to a user’s wrist in a direction parallel to the longitudinal axis of the forearm, Abstract and Figure 1) comprises an actuator (pegs 67 and openings 72, Figure 2) configured to adjust the opposing forces applied to the first and second contact portions (the pegs 67 may be inserted into any one of the  openings 72 provided on retainer plate 65 to enable adjustment of the tension exerted on the wrist by the tensioning spring 63, Col. 4 lines 53-56).
	Regarding claim 7, Repice teaches the wearable device of claim 1, wherein the second contact portion of the stretching mechanism (moveable member plate 61, Figure 1) comprises one or more rods extending from the second contact portion (see annotated Figure 2 below, showing post 90 extending from plate 61), and the first contact portion (cuff assembly 81, Figure 1) of the stretching mechanism comprises one or more apertures configured to removably receive the one or more rods (see annotated Figure 2 below, showing cuff assembly 81 comprising member 87 containing a slot 87a to enable slidable mounting over a threaded post 90 located on moveable member plate 61, Figure 2 and Col. 4 lines 35-40).  

    PNG
    media_image2.png
    699
    649
    media_image2.png
    Greyscale

Annotated Figure 2

	Regarding claim 9, Repice teaches the wearable device of claim 1, wherein the second contact portion (moveable member plate 61, Figure 1) comprises one or more user actuators (moveable member 61 comprises fastener 68 and slots 69, Figure 2), the one or more user actuators are configured to adjust one or more parameters of the opposing forces applied to the first and second contact portions (user can initiate the application of the tensile load applied to the wrist by disengaging the threaded fastener 68 from the dogleg portion of the elongated slot 69a, thus releasing moveable member 61 from the retained position, user can stop application of tensile load by re-engaging fastener 68 in slot 69a; Col.5 lines 1-8 and Figure 2; therefore the use of the fasteners 68 and slots 69 allow the user to control the starting/stopping of the stretching mechanism).
	Regarding claim 10, Repice teaches the wearable device of claim 1, wherein the second contact portion (moveable member plate 61, Figure 1) comprises one or more user actuators (moveable member 61 comprises fastener 68 and slots 69, Figure 2), the one or more user actuators are configured to initiate and/or stop the application of the opposing forces to the first and second contact portions (user can initiate the application of the tensile load applied to the wrist by disengaging the threaded fastener 68 from the dogleg portion of the elongated slot 69a, thus releasing moveable member 61 from the retained position, user can stop application of tensile load by re-engaging fastener 68 in slot 69a; Col.5 lines 1-8 and Figure 2; therefore the use of the fasteners 68 and slots 69 allow the user to control the starting/stopping of the stretching mechanism).
	Regarding claim 12, Repice teaches the wearable device of claim 10, wherein the at least one compression spring (spring 63, Figure 2) is configured to apply opposing forces to the first and second contact portions in use (upon release of moveable member 61, spring 63 contracts which in turn causes member 61 to slide to extended positioned, whereupon a predetermined tensile load is applied to person’s wrist in a direction parallel to the longitudinal axis of the forearm, Col. 5 lines 9-18 and Figure 1). 
	Regarding claim 14, Repice teaches a method for preventing and/or treating carpal tunnel syndrome or DeQuervain's syndrome (portable appliance for treating carpal tunnel syndrome and/or other problems of the wrist, Abstract), the method comprising: positioning the user's forearm on a wrist contact portion of a wearable device (user’s forearm positioned in adjustable sleeve 30, Figure 1); contacting a first contact portion of the wearable device with a posterior side of the user's forearm over carpal and/or metacarpal bones at a first location (cuff assembly 81 contacted user’s wrist region, Figure 1, wrist region contains the metacarpal bones); -36-contacting a second contact portion of the wearable device with the posterior side of the user's forearm over a radius and/or an ulna bone at a second location different from the first location (moveable member plate 61 contacting user’s forearm region, Figure 1, user’s forearm region contacting user’s ulna bone); aligning one or more rods of the second contact portion of the wearable device with one or more apertures of the first contact portion of the wearable device (post 90 of moveable member 61 is aligned with slot 87a of cuff assembly 81, Figure 2); applying a compressive force to the user's forearm using one or more straps connected to the first and second contact portions and the wrist contact portion (straps 55 are used to adjust compressive forces connected to both member 61, cuff assembly 81, and sleeve 30, Figure 1); and applying opposing forces to the first contact portion and the second contact portion using a stretching mechanism to stretch the user's tissue (upon release of the moveable member 61, the tensioning spring 63 contracts which in turn causes the moveable member 61 to slide toward an extended position, as the moveable member extends, it causes cuff 81 to securely engage a portion of user’s hands adjacent to wrist, whereupon a predetermined tensile load is applied to the person’s wrist in a direction parallel to the longitudinal axis of the forearm, therefore is being stretched, Col. 5 lines 9-18 and Figure 1).
	Regarding claim 15, Repice teaches the method of claim 14, wherein applying the opposing forces comprises applying the opposing forces in a direction generally perpendicular to the compressive force applied by the first and second contact portions (upon release of the moveable member 61, the tensioning spring 63 contracts which in turn causes the moveable member 61 to slide toward an extended position, as the moveable member extends, it causes cuff 81 to securely engage a portion of user’s hands adjacent to wrist, whereupon a predetermined tensile load is applied to the person’s wrist in a direction parallel to the longitudinal axis of the forearm, therefore is being stretched, Col. 5 lines 9-18 and Figure 1; this longitudinal tensile load is generally perpendicular to the compressive forces applied by both the moveable member 61 and cuff assembly 81).
	Regarding claim 16, Repice teaches the method of claim 14, wherein the stretching mechanism comprises an actuator (moveable member 61 comprises fastener 68 and slots 69, Figure 2; fastener and slot configuration allows member 61 to either extend or retract) configured to apply a force to the one or more rods of the second contact portion (threaded post 90 of member 61, Figure 2), wherein the one or more rods transfers the force from the actuator to the one or more apertures such that the opposing forces are applied to the first and second contact portions (threaded post 90 engages with slot 87a on cuff assembly 81 comprising adjustable member 87, allowing member 87 to be adjustable depending on user’s wrist size, with the opening configured to be enlarged or reduced based, Col. 4 lines 35-40; therefore an opposing force is transferred to the slot 87a when member 87 is adjusted).
	Regarding claim 17, Repice teaches the method of claim 14, further comprising, prior to applying opposing forces to the first and second contact portions, setting one or more user parameters to apply opposing forces to the first and second contact portions according to the one or more user parameters (prior to the extension of the moveable member 61, the tensile load to be applied to a person’s wrist is predetermined, Abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Repice et al. (5,702,355) in view of Reese, Sr (5,279,545).   
Regarding claim 13, Repice teaches the wearable device of claim 1, but is silent on first contact portion further comprises a first connector and the second contact portion further comprises a second connector, wherein the second connector comprises a buckle and the first connector comprises a buckle receptor configured to removably receive the buckle.  
However, Williams teaches hand and wrist brace (Abstract and Figure 1) comprising a first contact portion (forearm member 20, Figure 1) and a second contact portion (hand member 40, Figure 1) in which the first contact portion comprises a connector (fastener pads 63, Figure 2) further comprising a buckle receptor (strap 66 on forearm member 20 receives buckle 65, Figure 2) and the second contact portion comprises a second connector (element 67, Figure 2) further comprising a buckle (a buckle 65 is connected to hand member 40 via element 67, Figures 1-2).
Therefore, it would have been obvious at the time of invention to replace Repice’s slot and post configuration joining the two contact portions together with a buckle configuration, as taught by Reese, as this would provide an alternative means of joining the two contact portions together while still allowing some degree of movement, aiding in the comfortability of the device when worn. 
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Repice et al. (5,702,355) in view of De Muinck (US 2008/0139986 A1). 
Regarding claim 18, Repice teaches the method of claim 17, but is silent wherein one or more user parameters comprises: a forward period of time, a first stop period of time, a second stop period of time and/or a reverse period of time.  
However, De Muinck teaches an apparatus for physiotherapeutic treatment (Abstract and Figure 1) in which a predetermined tensile force is applied to a user’s forearm (Figure 6 and Paragraph 0006) wherein certain user parameters are set; such as a forward period of time (the time between starting the operation and traction element 4 reaching its end position shown in Figures 6 and 7 is approximately 7 seconds, Paragraph 0036), a stopping period of time (tensile force is maintained for approximately 2 seconds after reaching end position, Paragraph 0036), and a reverse period of time (Once time has expired, traction element 4 returns back into its initial position, Paragraph 0036). 
	Therefore, it would have been obvious at the time of invention to modify Repice’s treatment method to include stretching the user’s skin for a specific amount of time, maintaining the tensile force for a specific amount of time, and subsequently releasing the tensile force for a specific period of time, as taught by De Munick, as this would provide the user with guidance as to how long treatment should last in order to alleviate symptoms from carpel tunnel syndrome (Paragraph 0008). 
	Regarding claim 19, Repice in view of De Munick teach the method of claim 18, with De Munick further teaching automatically initiating the application of the opposing forces for the forward period of time (by actuating the starting button 23, tensile force between the first contact strap 49 and second contact strap 50 on the arm automatically begins to build up, operation takes approximately 7 seconds Paragraph 0036); automatically applying the opposing forces to the first and second contact portions for the first stop period of time (tensile force between two contact straps 49 and 50 is maintaining for approximately 2 seconds, Paragraph 0036); automatically releasing the opposing forces applied to the first and second contact portions for the reverse period of time (once the maintaining time has expired, the electric motor 29 automatically switches on again, causing traction element 4 to move back to original position, Paragraph 0036); and -37-automatically allowing the user's tissue to rest for the second stop period of time (After traction element returns back to its original position, the electric motor 29 automatically switches off, releasing the tension, and takes approximately 5 seconds, Paragraph 0036; therefore allowing the user’s tissue to rest before another repetition is started). 
	Regarding claim 20, Repice in view of De Munick teach the method of claim 19, with De Munick further teaching after automatically allowing the user's tissue to rest: automatically reinitiating the application of the opposing forces for the forward period of time; automatically reapplying the opposing forces for the first stop period of time; automatically releasing the opposing forces for the reverse period of time; and automatically allowing the user's tissue to rest for the second stop period of time until treatment is complete (the treatment method of De Munick’s device comprises ten repetitions of automatically applying tensile force to the user’s arm, maintaining tensile force, and subsequently releasing tensile force, Paragraphs 0037-0038). 
	Therefore, it would have been obvious at the time of invention to modify Repice’s treatment method to include repeating each cycle of stretching the user’s skin for a specific amount of time, maintaining the tensile force for a specific amount of time, and subsequently releasing the tensile force for a specific period of time, as taught by De Munick, as this would provide the user with guidance as how often each treatment cycle should be repeated in order to alleviate symptoms from carpel tunnel syndrome (Paragraph 0008). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 9 of copending Application No. (US 2019/0321249 A1) in view of Repice et al. (5,702,355). 
Regarding instant claim 1, claim 1 of the copending application corresponds to this claim. Copending claim 1 is silent on one or more straps configured to adjust the compressive force being applied to the user’s forearm by the first and second contact portions. However, Repice teaches an analogous hand and wrist stretching and compressive apparatus (Figure 1 and Abstract) comprising a plurality of adjustable straps (straps 55, Figure 1) capable of adjusting the compressive forces exerted on the user’s forearm by the first and second contact portions (moveable member 61 and cuff assembly 81, Figure 1). Therefore, it would have been obvious at the time of invention to modify the copending claim 1 to include one or more straps capable of adjusting the compressive forces, as taught by Repice, as adding straps would aid in the positioning of the device on the forearm of the user. 
Instant claim 2 corresponds to copending claim 2. Instant claim 6 corresponds to copending claim 4. Instant claim 11 corresponds to copending claim 9. 
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Regarding claim 8, for the purpose of Examination, the limitation of “one or more rods of the second contact portion are configured to transfer a force to the one or more apertures of the first contact portion such that opposing forces are applied to the first and second contact portions” has been taken to be tied to the opposing forces pertaining to the stretching mechanism described in claim 1. Although Repice teaches a similar rod and aperture configuration intended to join the first and second contact portions, the prior art does not teach or suggest the rod to be configured to transfer the stretching force to the corresponding aperture of the first contact portion. The Examiner suggests amending the claim to read “such that the opposing forces” to make the terminology consistent with what is described in claim 1 and to make the claim allowable. 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an Examiner’s statement of reasons for allowance:
Regarding claim 11, although Repice does teach a compression spring (spring 63, Figure 2) intended to aid in the stretching mechanism of the device, the prior art does not teach or suggest the compression spring being directly connected to the first contact portion, the compression spring being positioned over a spring guide, nor the second contact portion comprising a spring guide receptor to removably receive the compression spring guide. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785